DETAILED ACTION
This office action is in response to correspondence filed on 8/20/2021.  
The Amendment filed on 8/13//2021 has been entered.  
Claims 1 and 19 have been amended by Applicant.
Claims 8 and 10 have been previously cancelled by Applicant.
Claims 1-7, 9, and 11-20 remain pending in the application of which Claims 1 and 19 are independent.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 8/20/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.
Allowable Subject Matter
Claims 1-7, 9, and 11-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent Claims 1 and 19.

Most pertinent prior art:
OUYANG (US 2018/0188948 A1) discloses a method of multimodal text inputting, wherein a user is allowed to use both the speech and keyboard to enter textual data for display (Fig. 1).  OUYANG further teaches that a user activates the voice input function by a manual input. However, OUYANG is silent to inputting the textual data using a keypad while the voice input function is still activated, as recited in the independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655